UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


DAVID T. BUCKINGHAM; ELIZABETH S.       
BUCKINGHAM; CAROLYN M.
BUCKINGHAM; BRIANNA L.
BUCKINGHAM, a minor by Carolyn
M. Buckingham and J. Daniel
Buckingham, Jr., guardians;
WILLIAM D. BUCKINGHAM, a minor
by Carolyn M. Buckingham and J.
Daniel Buckingham, Jr., guardians;
MARY C. BUCKINGHAM, a minor by
Carolyn M. Buckingham and J.                     No. 01-1590
Daniel Buckingham, Jr., guardians,
               Plaintiffs-Appellants,
                 v.
CAROLE S. GAILOR; KIMBERLY A.
WALLIS; GAILOR & ASSOCIATES,
PLLC; CYNTHIA BAILEY
BUCKINGHAM,
             Defendants-Appellees.
                                        
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
                Catherine C. Blake, District Judge.
                        (CA-00-1568-CCB)

                  Submitted: September 25, 2001

                      Decided: October 17, 2001

     Before NIEMEYER and TRAXLER, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.
2                      BUCKINGHAM v. GAILOR
Affirmed by unpublished per curiam opinion.


                             COUNSEL

Robert J. Bittman, Peter J. Carney, WHITE & CASE, L.L.P., Wash-
ington, D.C., for Appellants. Robert P. Trout, Amy Berman Jackson,
TROUT & RICHARDS, P.L.L.C., Washington, D.C., for Appellee
Buckingham; Plato Cacheris, John F. Hundley, LAW OFFICES OF
PLATO CACHERIS, Washington, D.C., for Appellees Gailor, Wal-
lis, and Gailor & Associates.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Appellants challenge the district court’s order granting summary
judgment to Appellees in this action under the Federal Wiretap Act
provisions of the Omnibus Crime Control and Safe Streets Act of
1968, 18 U.S.C.A. §§ 2510-2522 (West 2000) (the Act). David Buck-
ingham (David) and several of his relatives contend that David’s ex-
wife, Cynthia Bailey Buckingham (Cynthia), and attorneys who rep-
resented her in her divorce and custody proceedings have violated the
Act. The district court concluded that as Cynthia was a party to the
conversations in question, she was not liable under the Act unless she
made the interceptions for the purpose of committing a criminal or
tortious act. 18 U.S.C. § 2511(2)(d). The court concluded that there
was no genuine issue of fact as to whether Cynthia did act with such
a purpose.

  On appeal, the Appellants raise three issues: (1) a genuine issue of
material fact existed as to whether Cynthia acted with the purpose of
committing such a criminal or tortious act; (2) a genuine issue of
                       BUCKINGHAM v. GAILOR                         3
material fact existed as to whether Cynthia was a party to two of the
conversations; and (3) the district court erred in denying Appellants
the opportunity to conduct discovery in order to oppose the summary
judgment motion. Having fully reviewed the record, we affirm the
grant of summary judgment on the reasoning of the district court.
Buckingham v. Gailor, No. CA-00-1568-CCB (D. Md. filed Mar. 27,
2001, entered Mar. 28, 2001). In addition, we hold that the district
court did not abuse its discretion in denying the Appellants’ motion
for a continuance and the opportunity to conduct discovery under Fed.
R. Civ. P. 56(f). See Nguyen v. C.N.A. Corp., 44 F.3d 234, 242 (4th
Cir. 1995).

   We affirm the decision of the district court. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                         AFFIRMED